DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, 21, 35 the recitations of “the evaporation portion” lack antecedent basis. 
Regarding claims 1, 5, 10, 17, 21, 35, the recitations of “the condenser portion” are unclear.  A plurality of condenser portions are previously recited, and thus it is unclear if the subsequent recitations are referring to all of the condenser portions, or a subset thereof.
Regarding claims 1, 5, 9-10, 12, 17, the recitations of “the evaporator portion” are unclear.  A plurality of evaporator portions are previously recited, and thus it is unclear if the subsequent recitations are referring to all of the evaporator portions, or a subset thereof.
Claim(s) 2-14, 16, 18-20, 22-34, and 36-41 depend(s) from the claim(s) above and thus is/are rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443) and Hashimoto (JP200161880).
Regarding claim 1, Peng teaches an electronic device (Fig. 1-4), comprising: an integrated circuit (CPU 500); and a heat exchanger that includes: a plurality of heat pipes (heat pipes 400 & ¶[0022]) that is thermally coupled to the integrated circuit and wherein each heat pipe included in the plurality of heat pipes has an evaporator portion (410)  and a condenser portion (422), wherein the condenser portion extends away from the evaporator portion; and a first plurality of cooling fins (lower portion of fins of assembly 300) that are attached to a bottom portion of the condenser portion and proximate to the evaporation portion; and a second plurality of cooling fins (upper portion of fins 300) that are attached to a top portion of the condenser portion that is most distal from the evaporation portion and form a flow path.
Peng does not teach a first plurality of cooling fins that are attached to the condenser portion and proximate to the evaporation portion and form a plenum; and a second plurality of cooling fins that are attached to the condenser portion and distal from the evaporation portion and form a flow path.
Nakashima teaches (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) a first plurality of cooling fins (Fig. A)  that are attached to a bottom portion of the condenser portion and proximate to the evaporation portion and form a plenum (Fig. A)  having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins (Fig. A)  that are attached to a top portion (top portion thereof) of the condenser portion that is most distal from the evaporation portion and form a flow path, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).

    PNG
    media_image1.png
    554
    396
    media_image1.png
    Greyscale

Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins. 
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) that are attached to a bottom portion of the condenser portion is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the top portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B), in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).

    PNG
    media_image2.png
    484
    877
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 3 of Hashimoto
Regarding claim 2, Peng teaches the limitations of claim 1, and Peng further teaches the heat exchanger further comprises: a third heat pipe (other one of heat pipes 400 & ¶[0022]) that is thermally coupled to the integrated circuit (500) and has an evaporator portion (410) and a condenser portion (422); and a third plurality of cooling fins (204) that are thermally coupled to the integrated circuit and disposed between (see portion of fins 204 disposed between heat pipes 400) the evaporator portion of the fourth heat pipe and the evaporator portion of the third heat pipe.  It is noted while only two heat pipes are seen in Peng, Peng teaches wherein three or more may be used (¶[0022]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to provide said third and fourth heat pipes as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (See MPEP 2144.04 VI. B.)
Regarding claim 3, Peng teaches the limitations of claim 2, and Peng further teaches the cooling fins in the third plurality of cooling fins (204) extend away from the integrated circuit into an airflow region that encompasses a curved portion (see portion extending from 410 to 422; Fig. 4) of the fourth heat pipe and a curved portion of the third heat pipe.
Regarding claim 4, Peng teaches the limitations of claim 2, and Peng further teaches the
the cooling fins in the third plurality of cooling fins (204) are mounted on a first side of a metallic plate (120) and the integrated circuit (500) is mounted on a second side (110) of the metallic plate opposite to the first side.
Regarding claim 5, Peng teaches the limitations of claim 1, and Peng further teaches the evaporator portion (410) is parallel to a first surface of the integrated circuit (top surface of 500) and the condenser portion (422) is perpendicular to the first surface of the integrated circuit.
Regarding claim 6, Peng teaches the limitations of claim 1, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (the plenum is considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 7, Peng teaches the limitations of claim 1, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (Fig. B). 
Regarding claim 8, Peng teaches the limitations of claim 7, and Peng as modified further teaches the plenum has a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity, the flow path has a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at a second velocity, and the second pressure drop is greater than the first pressure drop. (see modification above).
The recitations: “a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity… a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
The recitations: “the second pressure drop is greater than the first pressure drop” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Regarding claim 9, Peng teaches the limitations of claim 1, and Peng further teaches the integrated circuit is coupled to a first side (110) of a metallic plate (100) and the evaporator portion is coupled to a second side (120) of the metallic plate opposite to the first side.
Regarding claim 10, Peng teaches the limitations of claim 9, and Peng further teaches the condenser portion (422) comprises a first straight segment coupled to the evaporator portion via a first curved segment (see curved portion from 410 to 422) and a second straight segment (422 is symmetrically located on both sides of the generally U-shaped heat pipe) coupled to the evaporator portion via a second curved segment (see other curved portion from 410 to 422), and the heat exchanger further comprises a third plurality of cooling fins (204) that are thermally coupled to the metallic plate and disposed between (see section of 204 between heat pipes 400) the first curved segment and the second curved segment.
Regarding claim 11, Peng teaches the limitations of claim 9, and Peng further teaches the at least one heat pipe includes a heat pipe embedded in the metal plate (via grooves 122).
Regarding claim 12, Peng teaches the limitations of claim 11, and Peng further teaches the evaporator portion (410) comprises a straight section and the heat pipe embedded (via grooves 122) in the metal plate is perpendicular to the straight section.
Regarding claim 13, Peng teaches the limitations of claim 1, and Nakashima further teaches each cooling fin in the first plurality of cooling fins is separated by a first fin pitch, each cooling fin in the second plurality of cooling fins is separated by a second fin pitch, and wherein the first fin pitch is greater than the second fin pitch (see respective fin pitches, Fig. A of Nakashima).
Regarding claim 14, Peng teaches the limitations of claim 13, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (see Fig. B). 
Regarding claim 16, Peng teaches the limitations of claim 1, and Nakashima further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a first termination profile, and the respective lengths of the cooling fins in the second plurality of cooling fins correspond to a second termination profile (see ends of respective fins, Fig. A).
Regarding claim 17, Peng teaches an electronic device (Fig. 1-4) that includes an integrated circuit (CPU 500) and a heat exchanger, the heat exchanger comprising: a plurality of heat pipes (heat pipes 400 & ¶[0022])  that is thermally coupled to the integrated circuit and has an evaporator portion (410) and a condenser portion (422), wherein the condenser portion extends away from the evaporator portion; and a first plurality of cooling fins (lower portion of fins of assembly 300) that are attached to a bottom portion of the condenser portion proximate to the evaporation portion and form a flow path; and a second plurality of cooling fins (upper portion of fins 300) that are attached to a top portion of the condenser portion that is most distal from the evaporation portion and form a flow path.
Peng does not teach a first plurality of cooling fins that are proximate to the evaporation portion and form a plenum; and a second plurality of cooling fins that are distal from the evaporation portion and form a flow path.
Nakashima teaches a first plurality of cooling fins (Fig. A) that are proximate to the evaporation portion and form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that are distal from the evaporation portion and form a flow path, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] – Nakashima).
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins.
Hashimoto teaches (see annotated Fig. 3 above) the first plurality of cooling fins (Fig. B), which is attached to a bottom portion of the condenser portion that is proximate to the evaporation portion, is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the top portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B), in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).
Regarding claim 18, Peng teaches the limitations of claim 17, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (both plenums are considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 19, Peng teaches the limitations of claim 17, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (Fig. B). 
Regarding claim 20, Peng teaches the limitations of claim 19, and Hashimoto further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a termination profile (see Fig. B). 
Regarding claim 21, Peng teaches a heat exchanger (Fig. 1-4), comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion.
Peng does not teach a first plurality of cooling fins that form a plenum; and a second plurality of cooling fins that form a flow path, wherein the plenum is configured to cause a cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity.
Nakashima teaches a first plurality of cooling fins (Fig. A) that form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that form a flow path, wherein the plenum (Fig. A) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] – Nakashima).
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the first top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins and the second top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins.
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the first top portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B) and the second top portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B), in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).
	Regarding claim 22, Peng teaches the limitations of claim 21, and Peng further teaches the second evaporator portion is mechanically coupled to the first heat pipe (via joint mechanism, i.e., soldering - ¶[0019]). 
	Regarding claim 23, Peng teaches the limitations of claim 21, and Peng further teaches a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.
Regarding claim 24, Peng teaches the limitations of claim 21, and Peng further teaches an integrated circuit (CPU – 500 of PCB – 600) that is coupled to a second surface of the metallic plate, wherein the second surface (110) of the metallic plate is opposite to the first surface of the metallic plate.
Regarding claim 25, Peng teaches the limitations of claim 23, and Peng further teaches the first surface (upper surface 120 with grooves 122) is directly coupled to the first evaporator portion.
	Regarding claim 26, Peng teaches the limitations of claim 25, and Peng further teaches the first heat pipe (one of heat pipes 400) is included in a plurality of heat pipes that are directly coupled to the first surface of the metallic plate.
	Regarding claim 27, Peng teaches the limitations of claim 23, and Peng further teaches the first heat pipe is at least partially disposed within the metallic plate (via grooves 122).
Regarding claim 28-29, Peng teaches the limitations of claim 21, and Peng does not teach the plurality of cooling fins includes: a first group of fins that are proximate to the second evaporation portion and form a plenum; and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity.
Nakashima teaches the plurality of cooling fins (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) includes: a first group of fins (Fig. A) that are proximate to the second evaporation portion and form a plenum (Fig. A); and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
The recitations:  “ the plenum is configured to cause a cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity… in a direction of a cooling fluid flow” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Regarding claim 30, Peng teaches the limitations of claim 21, and Peng further teaches the second evaporator portion (410) is perpendicular to the second condenser portion (422).
Regarding claim 31, Peng teaches the limitations of claim 30, and Peng further teaches the second heat pipe (other one of heat pipes 400, as noted above) is included in a plurality of heat pipes (heat pipes 400 & also “number of heat pipes 400 is a matter of design choice, which can be…three or more”), where each heat pipe in the plurality of heat pipes has an evaporator portion (410) and a condenser portion (422) that is perpendicular to the evaporator portion.
Regarding claim 32, Peng teaches the limitations of claim 21, and Peng further teaches the first evaporator portion (410) is perpendicular to the first condenser portion (422).
Regarding claim 33 (labeled as second claim 23), Peng teaches the limitations of claim 32, and Peng further teaches the second evaporator portion (410) is perpendicular to the second condenser portion (422), and the first condenser is parallel to the second condenser portion.
Regarding claim 34, Peng teaches the limitations of claim 32, and Peng further teaches each cooling fin (300) included in the plurality of cooling fins is attached to the first condenser portion.
	Regarding claim 35, Peng teaches an electronic device (Fig. 1-4) that includes a first integrated circuit (CPU 500) thermally coupled to a first heat exchanger, the first heat exchanger comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion, a first plurality of cooling fins (lower fins) that are proximate to the evaporation portion and are attached to a bottom portion of the first condenser portion, and a second plurality of cooling fins (upper fins) that are distal from the evaporation portion and are attached to a first top portion of the first condenser portion that is most distal from the first evaporation portion.
Peng does not teach a first plurality of cooling fins that are proximate to the evaporation portion and are attached to a bottom portion of the first condenser portion that is proximate to the first evaporation portion and form a plenum; and a second plurality of cooling fins that are distal from the evaporation portion and are attached to a first top portion of the first condenser portion that is most distal from the first evaporation portion,Page 8PatentApp. No.: 16/555,711 Attorney Docket No.: NVDA18SC0395US1attached to a second top portion of the second condenser portion that is most distal from the second evaporation portion, and  form a flow path.
Nakashima teaches a first plurality of cooling fins (Fig. A) that are attached to a bottom portion of the first condenser portion that is proximate to the first evaporation portion and form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that are attached to a first top portion of the first condenser portion that is most distal from the first evaporation portion, App. No.: 16/555,711Attorney Docket No.: NVDA18SC0395US1 attached to a second top portion of the second condenser portion that is most distal from the second evaporation portion, and form a flow path, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] – Nakashima).
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the first top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins and the second top  portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins.
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) that is attached to a bottom portion of the first condenser portion that is proximate to the first evaporation portion and is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, wherein the first top portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B) and the second top  portion of the condenser portion (Fig. B) is not attached to any cooling fins included in the first plurality of cooling fins (Fig. B), in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).
	Regarding claim 36, Peng teaches the limitations of claim 35, and Peng further teaches the second evaporator portion is mechanically coupled to the first heat pipe (via joint mechanism, i.e., soldering - ¶[0019]). 
	Regarding claim 37,  Peng teaches the limitations of claim 35, and Peng further teaches a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443), Hashimoto (JP200161880), and Currie (US5162974). 
Regarding claims 38-40, Peng teaches the limitations of claim 35, and Peng further teaches a printed circuit board (600) on which the first integrated circuit (500) is mounted. 
Peng does not teach a second integrated circuit that is mounted on the printed circuit board; and a second heat exchanger that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger; the second heat exchanger include a third plurality of cooling fins that are disposed parallel to the first plurality of cooling fins.
Currie teaches (Fig. 1-5) a second integrated circuit (see two of integrated circuit packages 18) that is mounted on the printed circuit board; and a second heat exchanger (while only one heat sink 10 is seen in Fig. 1, it is clear each package has a heat sink, Col. 3, lines 15-40)  that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger (see two of the integrated packages in line with the air flow 15); the first heat exchanger includes a first plurality of cooling fins (14); and the second heat exchanger include a third plurality of cooling fins that are disposed parallel to the first plurality of cooling fins (see Fig. 5, which shows the additional heat sinks not shown in Fig. 1 are of the same construction as the one shown), in order to provide cooling to a plurality of integrated circuit packages (Col. 2, lines 5-20).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include a second heat exchanger as taught by Currie, in order to provide cooling to a plurality of integrated circuit packages (Col. 2, lines 5-20).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443), Hashimoto (JP200161880), and Liu (US20120160455).  
Regarding claim 41, Peng teaches the limitations of claim 35, and Peng further teaches  the first heat pipe (one of heat pipes 400) is included in a first plurality of heat pipes, wherein each heat pipe included in the first plurality (while only two are shown, more heat pipes may be used - ¶[0022]) of heat pipes has a third condenser portion (each heat pipes includes two condenser portions 422); the second heat pipe (other one of heat pipes 400) is included in a second plurality of heat pipes (while only two are shown, more heat pipes may be used - ¶[0022]), wherein each heat pipe included in the second plurality of heat pipes has a fourth condenser portion (each heat pipes includes two condenser portions 422); 
Peng does not teach the third condenser portions are arranged within the first heat exchanger at a first density, and the second condenser portions are arranged within the first heat exchanger at a second density that is less than the first density.
Liu teaches the third condenser portions (see two inner condenser portions of heat pipes 40; Fig. 1) are arranged within the first heat exchanger at a first density, and the second condenser portions (see two outer condenser portions of heat pipes 40; Fig. 1) are arranged within the first heat exchanger at a second density that is less than the first density.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the condenser portion spacing of Liu, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In the instant case, Peng teaches wherein more heat pipes (and thus more condenser portions) may be desirable, as the number of heat pipes is a matter of design choice (“matter of design choice” - ¶[0022]).  Liu teaches that the density of the condenser portions claimed is a known configuration of condenser portions in a heat exchanger.  
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant argues Hashimoto discloses shorter fins in the top portion of the condenser section, and thus does not teach that the top portion of the condensing section is not attached to any of the shorter radiation fins, as presently amended.
Examiner respectfully traverses this argument.  Applicant’s arguments are not commensurate in scope with the claims.  Examiner contends the claims do not require the top portion of the condensing section from being “not attached to any of the shorter radiation fins” (bolded for emphasis) as alleged by Applicant.  Rather, the claims require “the top portion of the condenser portion is not attached to any cooling fins included in the first plurality of cooling fins” (bolded for emphasis), with the first plurality of cooling fins being previously defined as “fins that are attached to a bottom portion of the condenser portion that is proximate to the evaporation portion and form a plenum…”  As such, the top portion of the condenser fin is merely required to not include fins of the first plurality of cooling fins, which are located on the bottom portion of the condensing section.  This limitation is met by Peng as modified, which includes a top portion of the condensing portion which does not include any of the cooling fins of the first plurality of cooling fins, as seen in the annotated Figure of Hashimoto.  While Examiner agrees the top portion of Hashimoto includes shorter fins, these are not fins of the first plurality of cooling fins, nor does the claim preclude shorter fins being located in the top portion, and thus Hashimoto reads on the limitations at issue. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763